DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/14/2021 has been entered.
Claims 1-18 remain pending and under prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 9-11, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20020019707 A1 to Cohen in view of in view of US 20080145277 A1 to Wohland and Valk (US Pub No. 20110137208).

inter alia:
a handheld blood glucose meter (glucose meter 10) and housed within the meter body a CPU (processor 26), a display unit (display 28), a memory (memory 30), and a test strip electrical interface (test circuit 12), and operating in the CPU and the memory is a meter logic, where the meter logic includes a test strip count logic (a count is maintained of the number of test strips processes from each lot, paragraph 0074) and a test strip count display logic (display 28 is provided for displaying, paragraph 0026);
	(Examiner note:  Cohen teaches at paragraph 0035 that sending measurements to the processing center can be cumbersome, and therefore, the meter itself may include algorithms for processing data. This would only require periodically connecting the meter to the data center because the data would be processed at the meter and thus the user is only occasionally inconvenienced by needed to connect to the processing center. While Cohen does not explicitly state the meter logic and test strip logic being performed on the meter, it would have been obvious to one having an ordinary skill in the art to program the glucose meter to perform the counting function as well, as this would have made the entire process of using the meter even less cumbersome. Such operation would have been performed using the memory and the processor within the glucose meter of Cohen.  Also see Valk below);
	the meter logic (processor 44 implements processes, paragraph 0033) operates the meter including a function that senses intake of blood sample on a test strip and on sensing intake of blood sample sends a test strip use signal to the count logic (as the processing center 40 receives glucose measurements, a count is maintained of the number of test strips 
	the test strip count logic on receiving the test strip use signal, maintains a test strip use count (box number for each test strip would be transmitted from meter to processing center, which would maintain a count of the number of strips used from each box, paragraph 0075) (the meter, processing system 26 includes an algorithm for converting raw or preliminary measurement data into an adjusted glucose measurement and, during a given test, generates a result for display without the need for transferring data to the processing center 40, paragraph 0035);
	Claim 2-3, 10-11: the count logic maintains two count values, one for the test strip stock quantity in the storage chamber (number of strips in the box, paragraph 0075), and the other count for either how may strips have been used or remain from the stock quantity (count of strips, paragraph 0075).
Cohen discloses the claimed invention as set forth and cited above except for expressly disclosing where the count logic displays the test strip use count and quantity using the count display and where the count logic computes a remainder stock value, each time a count use value is updated and if the remained falls below a threshold, the count logic via the count display annunciates a message "order new stock", and a stock value initialized with a standard quantity of test strips in a test strip package from 25, 50, 100, 200, and 300.

Cohen discloses a test strip storage chamber, i.e. box or package (0072, 0075).

Valk teach that it is well-known in the art to provide a handheld blood glucose meter including test strips in cartridge 820 and including meter logic in 810, best seen in Figure 8, that senses insertion of a test strip in the handheld glucose meter body, i.e. make sure cartridge with test strips is affixed in step 1130-1140 in Figure 11 as well as steps 1210 in Figure 12, and then subsequent to that senses intake of blood sample on the test strip in steps 1240-1250 in Figure 12, before sending a test strip use signal to the test strip count logic, i.e. marking test area as expended in step 1280 in Figure 12 (0013, 0070-0087).  Valk teaches test counts are decremented as they are used with test strip count logic (0078).  It is noted that Valk explicitly teach the sampling and meter logic on the same device to conveniently enable autonomous use of the device (0065).
Wohland teaches at paragraph 0040 that the number of test strips can be counted backward and the user warned when the test strips are going to run out. Such warning is disclosed at paragraph 0023 as being performed by a display, and can include the number of test strips left.  It is also noted that Cohen discloses at paragraph 0074 preventing further use the blood glucose meter once the total number of test strips of a given lot has been processed. Cohen also discloses at paragraph 0026 that the display may be used to convey to the patient instructions or other messages.  This suggests that there is motivation to display the count and 
Wohland also teaches a test trip storage chamber 116 used with the test strip use count reflecting a number of test strips used from the test strip storage chamber from which an inserted test strip was retrieved, best seen in Figure 1 (0019, 0023, 0040, 0043, 0044).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Cohen such that the meter logic senses insertion of a test strip in the handheld glucose meter body and then subsequent to that senses intake of blood sample on the test strip before sending a test strip use signal to the test strip count logic, and all of this happened in one device that operates the handheld blood glucose meter, as taught by Valk, as an effective way to keep track of the test materials during use of the device and remind the user to replenish the supply when it is depleted to provide an easy to use device.
Therefore, one having an ordinary skill in the art at the time the invention was made would have found it obvious to modify the device of Cohen and Valk with the counting a display of Wohland to provide said test trip count display logic, the test strip use count reflecting a number of test strips used from the test strip storage chamber from which an inserted test strip Claim 3,11). Neither reference expressly states 25, 50, 100, 200, and 300 test strips (Claim 4 ,13), however, any number of test strips would have been obvious to a skilled artisan because multiple test strips would have been the obvious choice for a user that is using test strips daily in the number of desired quantity.

Claim 5-8 and 12 and are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen in view of Wohland and Valk, as applied to the claims above, in view of US 20090277923 A1 to Funke et al. (hereinafter, Funke). 
Cohen as modified by Wohland and Valk discloses the claimed invention as set forth including providing a batch number for the test strips (0074-0075) and cited above except for the meter has a low power RFID transmitter receiver electronics and RFID logic and the RFID logic is manually operated once when a new stock of test strips is received and placed in the vicinity and the logic reads the RFID tag on the stock supply to automatically read and update the stock count value in the count logic, where the RFID transmit energy sized to transmit a distance of less than a foot from the receiver. However, Funke teaches at paragraph 0061 a meter that can receive data from a test new strip dispenser that is configured with a RFID tag that stores information about the strips, including the type of test strips, amongst other Claim 6, 12), because such distance is one of many distances that could have been chosen for the result effective variable of transmission of information - the closer the better in the case of Cohen and Funke, as the user may have more than one test strip dispenser within the same room or general area. Such distance would prevent unwanted readings and calibration.  Therefore, one having an ordinary skill in the art at the time the invention was made would have found it obvious to modify the Cohen as modified by Wohland and Valk, including the calibration information of the number of test strips (Claim 7-8), with the RFID functionality of Funke, as Funke discloses at paragraph 0061 that such RFID technology is known in the art and also discloses at paragraph 0077 the data transferred may include calibration data, which, especially as broadly claimed, covers the number of test strips as calibration data as set forth in Cohen, such that meter has a low power RFID transmitter receiver electronics and RFID logic and the RFID logic is manually operated once when a new stock of test strips is received and placed in the vicinity and the logic reads the RFID tag on the stock supply to automatically read and update the stock count value in the count logic (Claim 5). 

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



H.Q. NGUYEN
Examiner
Art Unit 3791


                                                                                                                                                                                              /DEVIN B HENSON/Primary Examiner, Art Unit 3791